Title: To John Adams from George Meade, 18 February 1800
From: Meade, George
To: Adams, John




Sir
Tuesday Feby 18th. 1800—

The Congregation of St. Marys Chappel, West side of fourth street, between Walnut and Spruce streets, wish to be honord with the Company of the President of the United States, Mrs. Adams, and Family, a quarter before 10 OClock on Saturday next, when an Oration will be delivered, by the Revd. Mr. Carr in Commemoration of the Death of our late worthy and ever to be lamented President of the United States General Washington. The Service will begin precisely at 10 O’Clock and will be over by half past 11 OClock, that we may not interfere with the Oration to be delivered at twelve, by Major Jackson.—
I have the honor to be with respect /  Sir /  Your devoted & most Obedt. hbe ser

Geo.— Meade